Citation Nr: 1423048	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a psychiatric disorder, previously characterized as a personality disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to July 2000.  He also had a period of active duty for training (ACDUTRA) from August 1983 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, on behalf of the RO in Waco, Texas.  The April 2010 rating decision declined to reopen a claim of service connections for personality disorder, now claimed as schizo psycho disorder, bipolar, manic depressive, and agoraphobia.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The underlying issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2001 rating decision, the RO denied a claim of service connection for personality disorder; the Veteran did not file a notice of disagreement and no pertinent evidence was received within one year of the Veteran being notified.

2.  The evidence submitted since the August 2001 rating decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disability, previously characterized as a personality disorder.
CONCLUSIONS OF LAW

1.  The August 2001 decision denying service connection for personality disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2.  The additional evidence received since the August 2001 decision is new and material, and the claim of service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2001 rating decision, the RO denied service connection for personality disorder.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection for personality disorder was denied in the August 2001 rating decision because there was no evidence that the claimed condition existed.  However, the Veteran submitted a July 2009 mental status examination from his application for disability benefits from the Social Security Administration (SSA).  In this examination, the Veteran is diagnosed with Bipolar I Disorder, MRE Depressed, Severe w/ Psychotic Features.  This is new evidence that is also material, inasmuch as it indicates that the Veteran has an acquired psychiatric disorder.  Therefore, this report is sufficient to reopen the claim. 


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a psychiatric disorder, previously characterized as a personality disorder, is granted.


REMAND

The Board finds that additional development is required for the Veteran's claim.

First, it appears that the Veteran receives SSA disability benefits for affective/mood disorders.  However, his complete SSA file has not yet been obtained.  Inasmuch as the Veteran seeks service connection for a psychiatric disorder, his SSA file needs to be requested and associated with his claims file.

Further, the Veteran stated in his July 2009 mental status examination that he was discharged from the Army due to mental health problems.  This is partially corroborated by a June 2000 Army psychiatric report, which states that the Veteran is being considered for separation and diagnoses him, inter alia, with Personality Disorder Not Otherwise Specified.  The Veteran's service personnel records therefore need to be obtained, as well as any outstanding service treatment records, to specifically include mental health records.

Finally, a VA mental health examination in necessary as the Veteran has provided records showing a current mental health disability, there is evidence that there was a mental health disability in service and an indication that this disability may be associated with his service, and insufficient competent medical evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding service treatment and personnel records from the Veteran's military service, to specifically include mental health records and records related to his discharge.  In addition, obtain outstanding records from the Veteran's application for disability benefits from the Social Security Administration.   

All efforts to obtain the above-described records must be documented.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given notice and allowed an opportunity to provide such records.  He should be advised that, if he still has any copies of his service treatment records, submitting copies would be helpful to deciding his claim.

2.  Schedule a VA examination concerning the Veteran's claimed mental health disability.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

For any acquired psychiatric disability found, the examiner should indicate whether it at least as likely as not (probability of 50 percent or more) had its clinical onset in service or is otherwise attributable to the Veteran's military service?

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the statements made in the Veteran's SSA mental status examination.  The examiner should give medical reasons for accepting or rejecting the lay statements.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case, which should include consideration of the statements included with the Veteran's VA Form 9, and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


